DETAILED ACTION
Claim 1-20 are pending. 
This action is in response the amendment filed 2/19/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	The office requests that the amendments, to the specification and claims, be entered in a manner which are clearly legible, in order to minimize printing errors, at Allowance, for example, due to the quality of the submittal. See the below specification objection for further information. 
 Applicant’s arguments, filed 2/19/2022, with respect to claims 1-6 and 20 have been fully considered and are persuasive.  The rejections for claims 1-6 and 20 have been withdrawn. 
Applicant's arguments filed 2/19/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that Munn does not disclose a dampening flow zone defining a dampening flow area is not persuasive, since as shown below, this zone is between the outer diameter of the poppet 34/16, the inner diameter of the angled surface of the dampening element and the side surface of the seal 15, which therefore defines the flow area.

    PNG
    media_image1.png
    618
    673
    media_image1.png
    Greyscale

Since applicant’s arguments necessitated the new grounds for rejections, this action has been made Final.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner dampening element diameter “is less than” the poppet diameter (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed 2/19/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the abstract must be supplied on a separate sheet. 
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a non-script type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
The application papers are objected to because of the legibility of the papers.
A legible substitute specification in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.

Claim Objections
Claims 1-6 and 8-20 are objected to because of the following informalities:  
claim 1, page 2, line 4, “the inner perimeter” should be - - the inlet plate inner perimeter- -;
claims 2-6,8-12,and 14-20, line 1, “A flow” should be - -The flow- -;
claim 6, “dampening” should be - -circular dampening - -;
claim 13, page 3, line 14, “the outer” should be - -the outlet plate outer - -;
claim 13, page 3, last line “dimeter” should be - -diameter- -, and “said” should be - -said circular - -;
claim 13, page 4, line 1 “said” should be - -said circular - -;
claim 13, page 4, line 3 “said inner dampening element diameter is less than said poppet diameter” should be - - said inner dampening element diameter is greater than said poppet diameter- -;
claim 17, line 1 “inlet” should be - -said inlet - -;
claim 20, line 1, “said” should be - -said circular - -.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim 1 recites the limitation “a plurality of body interface elements”.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Here, claim 7 reciting multiple limitations using the word “means”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “at the center of the inlet plate” line 14, it appears that the structure should be associated with the outlet plate rather than the inlet plate.

Claim 1 recites, in page 2, second line from the bottom, “a circular dampening element an outer dampening” is unclear what structure is intended to be defined.

Claim 13 recites the limitation "the inner perimeter" in page 3, bottom line and “the inner dampening element perimeter” in page 4, line 4.  There is insufficient antecedent basis for the limitations in the claim.

Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sands (US 2623725) in view of Munn (US 3373764). Claims 13-19 being rejected as best understood based on the 112 rejections above.
 	Regarding claim 7, Sands discloses a flow control apparatus (fig. 2-6) configured to prevent a predefined low flow rate for a fluid, said flow control apparatus comprising:  20a hollow cylindrical body (37,39) comprising an inlet body (37) axially disposed from an outlet body (39) wherein said inlet body defines a releasable sealed association (at 41) with said outlet body; an inlet plate means (at 47,45, right side) disposed in said inlet body configured for providing an upstream stabilizer portion receiver; an outlet plate means (at 47,44 left side) disposed in said outlet body configured for providing a downstream stabilizer portion receiver; a poppet means (49/50) disposed between said inlet plate and said outlet plate and movably associated with said hollow cylindrical body and configured for preventing and allowing fluid flow through said hollow cylindrical body; a stabilizer means (48) configured to allow axial movement of said poppet means while limiting radial move of said poppet means.
 	Sands is silent to having a circular sealing means disposed inside said inlet body adjacent to and downstream of said inlet plate means configured for providing a sealing engagement with said poppet means; a circular dampening means disposed adjacent to and downstream of said circular sealing means configured for engaging a surface of said poppet means to provide a dampening flow zone to define a dampening flow area.
 	Munn teaches the use of a circular sealing means (15) disposed inside said inlet body adjacent to and downstream of said inlet plate means configured for providing a sealing engagement with said poppet means; a circular dampening means (26) disposed adjacent to and downstream of said circular sealing means configured for engaging a surface of said poppet means to provide a dampening flow zone (the zone as defined by the flow area)  to define a dampening flow area (the area between the angled inner portion of 26 and the outer head diameter of 16).  

    PNG
    media_image1.png
    618
    673
    media_image1.png
    Greyscale

 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ the sealing means, damping means and clamping means as taught by Munn into the device of Sands to have, a circular sealing means disposed inside said inlet body adjacent to and downstream of said inlet plate means configured for providing a sealing engagement with said poppet means; a circular dampening means disposed adjacent to and downstream of said circular sealing means configured for engaging a surface of said poppet means to provide a dampening flow zone to define a dampening flow area, in order to have an elastomeric seal which has a more reliable sealing surface, as compared to a metal sealing surface, and can also be removable and replaced should the seal become damaged in the field of service. 
	Regarding claims 8 and 9, Sands, in the combination of Sands and Munn, discloses 2 radially extending ribs in each of the inlet and outlet plate means although is silent to having that the inlet and outlet plates means have four radially extending ribs.
 	
 	
 	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention was made to increase the number of ribs from two to four, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. 
 	Regarding claim 10, Munn discloses a circular sealing means (15) defines at least a partially elastomeric seal that flexes.  
 	Regarding claim 11, Sands discloses a resilient element (51) disposed between said poppet means and said outlet plate means configured to generate an upstream directed bias force on said poppet element.  
	Regarding claim 12, Munn discloses wherein the inner diameter of said circular dampening means defines a lip (the lower portion of the angle of 26 is considered as a “lip”).  
 	Regarding claim 13, Sands discloses a flow control apparatus configured to prevent a predefined low flow rate for a fluid, said flow control apparatus comprising: a hollow cylindrical body (37,39) comprising an inlet body (37) axially disposed from an outlet body (39) wherein said inlet body defines a releasable sealed association (at 41) with said outlet body; an inlet plate (47,45) defining a plurality of holes (at 45 lead line) therethrough wherein the perimeter of said inlet plate is one of integral to or mechanically associated with said inlet body and wherein said inlet plate defines a plurality of radially extending ribs (at 45) extending from its perimeter to an end point defining an upstream stabilizer portion receiver (at 46,47 right side);  22an outlet plate (left side, 47,44) defining a plurality of holes (at 44 lead lend, left side) therethrough wherein the perimeter of said outlet plate is one of integral to or mechanically associated with said outlet body and wherein said outlet plate defines a plurality of radially extending ribs (at 44) extending from its perimeter to an end point defining a downstream stabilizer portion receiver; a poppet element (49,50) defining a circular perimeter defining a poppet diameter and wherein said poppet element further defines an upstream face (left face of 49) wherein at least a portion of said upstream face defines a poppet face seal zone (the left angled section of 49) and wherein at least a portion of said circular perimeter defines a poppet perimeter flow zone (the outer diameter of 49); a stabilizer element (48) extending through the poppet element thereby defining an upstream stabilizer portion and a downstream stabilizer portion wherein said upstream stabilizer portion is axially movably associated with said upstream stabilizer portion receiver and said downstream stabilizer portion is axially movably associated with said downstream stabilizer portion receiver to allow axial movement of the poppet element while limiting radial movement of said poppet element.  
 	Sands is silent to having a circular sealing member defining a void therethrough thereby defining an outer sealing member diameter and an inner sealing member diameter and wherein said sealing member is disposed inside said inlet body so that the outer perimeter engages an inner surface of said inlet body to form a seal and wherein at least a portion of the downstream face of said sealing member provides a sealing 23engagement zone configured to provide a sealing engagement with the poppet face seal zone and wherein said inner sealing member diameter is less than said poppet diameter; 
 	a circular damping element defining a circular void therethrough thereby defining an outer dampening element diameter and an inner dampening element diameter wherein the inner perimeter of said dampening element defines a lip and wherein said dampening element is disposed adjacent to and downstream of said sealing member and wherein said inner dampening element diameter “is less than” the poppet diameter and wherein at least a portion of the inner dampening element perimeter defines a dampening flow zone configured to be in fluid communication with the poppet perimeter flow zone to define a dampening flow area.

 	Munn teaches the use of a circular sealing member (15) defining a void therethrough thereby defining an outer sealing member diameter and an inner sealing member diameter and wherein said sealing member is disposed inside said inlet body so that the outer perimeter engages an inner surface of said inlet body to form a seal and wherein at least a portion of the downstream face of said sealing member provides a sealing 23engagement zone configured to provide a sealing engagement with said poppet face seal zone and wherein said inner sealing member diameter is less than said poppet diameter; 
	a circular damping element (26) defining a circular void (surrounding 34) therethrough thereby defining an outer dampening element diameter (the largest outer diameter of 26) and an inner dampening element diameter (the smallest inner diameter of 26) wherein the inner perimeter of said dampening element defines a lip (the inner angled portion of 26 is considered as a lip) and wherein said dampening element (26) is disposed adjacent to and downstream of said sealing member (15) and wherein said inner dampening element diameter “is less than” the poppet diameter (in as much as applicant’s device discloses this) and wherein at least a portion of the inner dampening element perimeter defines a dampening flow zone (the zone between the inner angled surface of 26 and the outer diameter of 34/16) configured to be in fluid communication with the poppet perimeter flow zone (the outer diameter of 16/34) to define a dampening flow area.

    PNG
    media_image1.png
    618
    673
    media_image1.png
    Greyscale

 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ the sealing member, dampening element and clamping element as taught by Munn into the device of Sands to have, a circular sealing member defining a void therethrough thereby defining an outer sealing member diameter and an inner sealing member diameter and wherein said sealing member is disposed inside said inlet body so that the outer perimeter engages an inner surface of said inlet body to form a seal and wherein at least a portion of the downstream face of said sealing member provides a sealing 23engagement zone configured to provide a sealing engagement with the poppet face seal zone and wherein said inner sealing member diameter is less than said poppet diameter; a circular damping element defining a circular void therethrough thereby defining an outer dampening element diameter and an inner dampening element diameter wherein the inner perimeter of said dampening element defines a lip and wherein said dampening element is disposed adjacent to and downstream of said sealing member and wherein said inner dampening element diameter is less than the poppet diameter and wherein at least a portion of the inner dampening element perimeter defines a dampening flow zone configured to be in fluid communication with the poppet perimeter flow zone to define a dampening flow area, in order to have an elastomeric seal which has a more reliable sealing surface, as compared to a metal sealing surface, and can also be removable and replaced should the seal become damaged in the field of service. 
  	Regarding claim 14, Sands discloses the poppet element defines resilient element receiver (the left face of 49) at the downstream side of said poppet element.  
  	Regarding claim 15, Sands discloses a resilient element (51) disposed between said poppet element and said outlet plate configured to generate an upstream directed bias force on said poppet element.  
 	Regarding claim 16, Munn discloses the outer perimeter of said clamping element defines a plurality of body interface elements (the elements being the external thread flanks and root and crests of 29).  
 	Regarding claims 17 and 18, Sands, in the combination of Sands and Munn, discloses two radially extending ribs although is silent to having that the inlet and outlet plates have four radially extending ribs.
 	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention was made to increase the number of ribs from two to four, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. 
 	Regarding the limitation “is pressed into” for claim 17, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  
 	Regarding claim 19, Munn discloses a sealing member (15) defines at least a partially elastomeric seal that flexes.  
 	 

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Allowable Subject Matter
Claims 1-6 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the prior art discloses or renders as obvious “a circular dampening element “defining” an outer dampening element perimeter, a downstream face, and a opposing upstream face defining a circular void therethrough thereby defining an outer dampening element diameter and an inner damping element diameter wherein said dampening element is disposed adjacent to and downstream of said sealing member and wherein at least a portion of the inner perimeter of said dampening element defines a dampening flow zone configured to be in fluid communication with said poppet perimeter flow zone to define a dampening flow area”, in combination with the rest of the limitations in claim 1. Yamamoto et al. (US 20190219182) disclose a similar valve (1, See Fig. 2) however an appropriate obviousness could not be set forth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753